UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

ELIZABETH REYES, §
§
Plaintiff, §
§

Vv. § SA-19-CA-663-JKP-HJB
§
AETNA LIFE INSURANCE COMPANY §
and FIRSTSERVICE RESIDENTIAL, INC. §
EMPOLYEE EBENEFITS PLAN, §
§
Defendants. §

ORDER REFERRING CASE
TO MEDIATION

The matter before the Court is the Joint ADR Report filed in this case by Plaintiff and
Defendant Aetna Life Insurance Company (“AETNA”). (Docket Entry 62.) After careful
consideration, the Court finds it appropriate to order mediation in this case.

Accordingly, it is ORDERED that the parties must participation in mediation of this case
on or before March 18, 2020. Such mediation shall be conducted before a neutral chosen by
Defendant Aetna from the list of mediators approved by the Court for the San Antonio Division
(available on the Court’s website, txwd.uscourts.gov). The cost of the neutral shall be borne by
Defendant Aetna.

Following the mediation, the Court will be advised only that the case did or did not settle.
No other information regarding the conduct or outcome of the mediation may be transmitted to
the Court by the mediator or any other party.

SIGNED on January 21, 2020.

fy 0. PAR

Her JBemporad :
United States Magistrate Judge

 
